Case 1:17-cv-03654-CAP Document 59 Filed 07/16/20 Page 1 of 4
            Case 1:17-cv-03654-CAP Document 59 Filed 07/16/20 Page 2 of 4




       2.       Notice to the Settlement Class required by Rule 23(e) of the Federal Rules of Civil

Procedure has been provided in accordance with the Court’s Order Directing Notice. Such Notice

has been given in an adequate and sufficient manner; constitutes the best notice practicable under

the circumstances; and satisfies Rule 23(e) and due process.

       3.       The Defendant has timely filed notification of this settlement with the appropriate

officials pursuant to the Class Action Fairness Act of 2005 (“CAFA”), 28 U.S.C. § 1715. The

Court has reviewed such notification and accompanying materials and finds that the Defendant’s

notification complies fully with the applicable requirements of CAFA.

       4.       The Settlement Agreement was arrived at as a result of arms-length negotiations

conducted in good faith by counsel for the parties and is supported by the Class Representatives.

       5.       The settlement as set forth in the Settlement Agreement is fair, reasonable and

adequate to the members of the Settlement Class in light of the complexity, expense and duration

of litigation and the risks involved in establishing liability, damages and in maintaining the class

action through trial and appeal.

       6.       The relief provided under the settlement constitutes fair value given in exchange

for the release of claims.

       7.       [Zero members] of the Settlement Class have validly excluded themselves from

the Settlement Class in accordance with the provisions of the Order Directing Notice.

       8.       The parties and each Class Member have irrevocably submitted to the exclusive

jurisdiction of this Court for any suit, action, proceeding or dispute arising out of the Settlement

Agreement.

       9.       It is in the best interests of the parties and the Settlement Class Members and

consistent with principles of judicial economy that any dispute between any Settlement Class



                                                 2
          Case 1:17-cv-03654-CAP Document 59 Filed 07/16/20 Page 3 of 4




Member (including any dispute as to whether any person is a Settlement Class Member) and any

Released Party which in any way relates to the applicability or scope of the Settlement Agreement

or the Final Judgment and Order should be presented exclusively to this Court for resolution by

this Court.

              IT IS THEREFORE ORDERED, ADJUDGED AND DECREED THAT:

       10.      This action is a class action against Defendant Starbucks Corporation on behalf of

a class of persons defined as follows (the “Settlement Class”):

       All persons and entities who, from December 21, 2011, through and including
       September 19, 2017, applied for employment with Starbucks in the United States
       who were the subject of a consumer report that was used by Starbucks to take an
       adverse employment action against such applicant.

       11.      The Settlement Agreement submitted by the parties is finally approved pursuant to

Rule 23(e) of the Federal Rules of Civil Procedure as fair, reasonable and adequate and in the best

interests of the Class and the parties are directed to consummate the Settlement Agreement in

accordance with its terms.

       12.      This action is hereby dismissed on the merits, with prejudice and without costs.

       13.      As agreed by the parties in the Settlement Agreement, upon the Effective Date, the

Released Parties shall be released and discharged in accordance with the Settlement Agreement.

       14.      Without affecting the finality of this judgment, the Court hereby reserves and

retains jurisdiction over this settlement, including the administration and consummation of the

settlement. In addition, without affecting the finality of this judgment, the Court retains exclusive

jurisdiction over Defendant and each member of the Settlement Class for any suit, action,

proceeding or dispute arising out of or relating to this Order, the Settlement Agreement or the

applicability of the Settlement Agreement. Without limiting the generality of the foregoing, any

dispute concerning the Settlement Agreement, including, but not limited to, any suit, action,

                                                 3
Case 1:17-cv-03654-CAP Document 59 Filed 07/16/20 Page 4 of 4
